DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1-20 are pending. 
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 9-15 are directed to a method and  Claims 1-8 & 16-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 are directed to the series of steps for authenticating a user based on an authentication type derived from the user’s historical transactions, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions. 

The limitations that set forth the abstract idea are:

retrieve, from a database, (i) historical transaction data for a plurality of historical transactions processed over the payment processing network by a plurality of cardholders, and (ii) a respective one of a plurality of cardholder authentication types used for each of the historical transactions; 
generate a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data, wherein the transaction parameters include at least one of a transaction amount range, a transaction geographic location, a merchant identifier, and a merchant category; 
receive pending transaction data for each of a plurality of pending transactions from the payment processing network, the pending transaction data for each of the transactions including a cardholder identifier of 
predict a preferred cardholder authentication type for each pending transaction of the plurality of cardholders by providing the corresponding pending transaction data as an input to the generated model and assigning an output of the model as the predicted preferred cardholder authentication type; 
transmit to a cardholder computing device of the respective cardholder for each pending transaction an authentication request of the corresponding predicted preferred cardholder authentication type; 221652-00971 PATENT 
receive, from the cardholder computing device associated with a first cardholder associated with one of the pending transactions, a specified preferred cardholder authentication type corresponding to specified transaction parameters; and 
store, in the at least one memory device in association with the cardholder identifier of the first cardholder, a cardholder-specific update to the model based on the specified preferred cardholder authentication type and the specified transaction parameters.

Additionally, the Examiner notes that the notes above steps can be performed mentally or manually using a pen and a paper (determining and selecting an authentication method for the user based on user’s profile) without the use of a machine. 


The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
authentication (AA) computer device
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The authentication (AA) computer device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions such as retraining historical transaction data, generating a model/pattern of authentication types based on the historical data, receive a pending transaction, determine an authentication type for the pending transaction based on the model/pattern, and transmit an authentication request based on the determined authentication type. Additionally, these steps can be performed mentally ( or manually using a pen and paper) without the use of a machine. 


Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 



The dependent claims further recite the following generic computer functions such as retrieving different types of historical data including authentication types, requesting from a user to identify an authentication type and receiving the authentication type, update the model/pattern based on selected authentication type, and identifying the user’s address/geographic area. 

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 20120323717 Al) (“Kirsch”) in view of Hubbard et al. (US 20170109752 A1) (“Hubbard”). 

As per claims 1, 9 & 16, Kirsch discloses:
the AA computer device (e.g. identity repository)  (¶ [0010]) configured to: 
retrieve, from a database (e.g. databases 518 & 526), (i) historical transaction data (preferences ) for a plurality of historical transactions processed over the payment processing network by a plurality of cardholders, and (ii) a respective one of a plurality of cardholder authentication types (authentication levels) used for each of the historical transactions (¶¶ [0589], [0608], [0611],  [0628], [0629], [0630], [0632], [0645], [0702]; fig. 5 & related text); 
generate a model (e.g. parsing the user authentication level and the relying party authentication level) associating each of the plurality of cardholder authentication types with [transaction data] (¶¶ [0628], [0633], the relying party preferences can include information related to preferences established by the relying party or on behalf of the relying party, including transaction value limits, time periods during which transactions are initiated, geographic locations where the transaction is initiated, histories of returns or invalidated transactions, user reputations, number of transactions within a particular time period, or the like), 
wherein the transaction parameters include at least one of a transaction amount range, a transaction geographic location, a merchant identifier, and a merchant category (¶ [0628]); 
receive pending transaction data (transaction information) for  each of the plurality of pending transactions (proposed transaction) from the payment processing network, the pending transaction data for each of the plurality including a cardholder identifier of a respective cardholder of the plurality of cardholders, a pending transaction merchant identifier, and a pending transaction amount (¶¶ [0434], [0618], [0625]); 
predict a  preferred cardholder authentication type for each pending transaction of the plurality of cardholders by providing the corresponding  pending transaction data as an input to the generated model and assigning an output of the model as the predicted preferred cardholder authentication type  (¶¶ [00628], [0605], [0606], [0633]; figs. 8, 9 & related text); and 
transmit to a cardholder computing device of the respective cardholder for each pending transaction, an authentication request of the corresponding predicted preferred cardholder authentication type (¶ [0622]; fig. 7 & related text). 

receive, from the cardholder computing device associated with a first cardholder associated with one of the pending transactions, a specified preferred cardholder authentication type corresponding to specified transaction parameters (¶ [0622]; fig. 7 & related text).; and 





generate a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data, and 
store, in the at least one memory device in association with the cardholder identifier of the first cardholder, a cardholder-specific update to the model based on the specified preferred preferred cardholder authentication type and the specified transaction parameters.

Hubbard, however, discloses:
a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data (¶¶ [0036]-[0039]) 
store, in the at least one memory device in association with the cardholder identifier of the first cardholder, a cardholder-specific update to the model based on the specified preferred preferred cardholder authentication type and the specified transaction parameters (¶¶ [0036]-[0039]).

It would have been obvious to a person of ordinary skill in the art to modify Kirsch’s authentication database to include authentication based on previous transaction amounts, as disclosed by Hubbard, to enhance security thereby mitigating fraudulent transactions.

As per claims 2, 10 & 17, Kirsch/ Hubbard discloses as shown above. 
Kirsch further discloses retrieve the historical transaction data for the plurality of historical transactions for which at least one of (i) the merchant identifier of the historical transaction data matches the pending transaction merchant identifier, (ii) the merchant category of the historical transaction data matches a pending transaction merchant category, and (iii) a transaction amount of the historical transaction data and the pending transaction amount are within the same transaction amount range (¶¶ [0645], [0702]).

As per claims 3, 11 & 18, Kirsch/ Hubbard discloses as shown above. 
Kirsch further discloses wherein at least one  of the plurality of historical transactions is associated with the first cardholder (¶¶ [0645], [0702]).

As per claims 4, 12 & 19, Kirsch/ Hubbard discloses as shown above. 
Kirsch further discloses wherein each of the plurality of historical transactions is associated with a respective cardholder other than the first cardholder (e.g. multiple users) (¶ [0607]). 

As per claims 5, 13 & 20, Kirsch/ Hubbard discloses as shown above. 
Kirsch further discloses wherein the preferred cardholder authentication type is one of a PIN, a one-time password, a pattern code, a passcode, a digital signature, a signature capture, a biometric signature, a biometric sample, a challenge question, a low-energy infrared retinal scan, a finger vein scan, a near infrared iris scan, an optical 

As per claims 6 &  14, Kirsch/ Hubbard discloses as shown above. 
Kirsch further discloses retrieve, from the database using the cardholder identifier, a preferred contact channel of the cardholder, wherein the preferred contact channel includes at least one of a text message, an email, a telephone call, a link to a website, and a point-of-sale device (¶¶ [0204], [0419], [0498]). 

As per claim 8, Kirsch/ Hubbard discloses as shown above. 
Kirsch further discloses wherein the transaction geographic location is defined relative to a cardholder home geographic area (¶¶ [0137], [0628]).

Claims  7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch  in view of Hubbard and further in view of Brickell et al (US 20030115142 A1) (“Brickell”). 

As per claims 7 &  15, Kirsch/ Hubbard discloses as shown above. 
Kirsch does not expressly disclose transmit, to the cardholder associated with the cardholder identifier in response to the pending transaction data, a request to identify the specified preferred one of the cardholder authentication types; 
Brickell, however, discloses transmit, to the cardholder associated with the cardholder identifier in response to the pending transaction data, a request to identify the specified preferred one of the cardholder authentication types (¶ [0024], [0030]; fig. 2 & related text). 

It would have been obvious to a person of ordinary skill in the art to modify Kirsch’s authentication database to include authentication based on user’s preferred authentication methods, as disclosed by Brickell, to offer a wide range of authentication methods thereby enhancing security. 


Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 

35 U.S.C. §101 Rejection
Applicants argue (page 13):
One path to establishing a practical application is to show that the claims recite an improvement to an existing technology. Here, Applicant’s specification expressly identifies existing limitations of conventional payment network authentication technology. First, as described for example at paragraphs [0004] of Applicant’s specification, the conventional authentication technology may cause an authentication request to be communicated to a cardholder in a way that the cardholder may not immediately receive. In addition, conventional technology does not enable the authentication to be situation-specific. For example, the same authentication types may be presented to a particular cardholder regardless of transaction amounts or proximity to a central location, such as a residence. Further, the conventional technology may unnecessarily require authentications for each visit to a merchant despite frequent authenticated visits. In other words, existing payment network authentication technology does not enable dynamically determined contextual, adaptive prediction or selection of authentication challenge types for different situations.


The Examiner, however, respectfully disagrees. 
The Examiner notes that the notes above steps can be performed mentally or manually using a pen and a paper (determining and selecting an authentication method for the user based on user’s profile) without the use of a machine. 
The authentication (AA) computer device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions such as retraining historical transaction data, generating a model/pattern of authentication types based on the historical data, receive a pending transaction, determine an authentication type for the pending transaction based on the model/pattern, and transmit an authentication request based on the determined authentication type. Additionally, these steps can be performed mentally ( or manually using a pen and paper) without the use of a machine. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

Applicants argue (page 14):
The fact that the pending claims overcome the cited references, as discussed in the Section 103 traversal below, strengthens the conclusion that the recited limitations are not well understood, routine, and conventional.



35 U.S.C. §103 Rejection
Applicants argue (page 15-16):
Notably, Kirsch does not describe or suggest i) predicting a preferred cardholder authentication type for each pending transaction of a plurality of pending transactions of a plurality of cardholders by providing corresponding pending transaction data as an input to a generated model and assigning an output of the model as the predicted preferred cardholder authentication type; ii) receiving a specified preferred cardholder authentication type from a specific cardholder; and iii) storing a cardholder-specific updated model in association with a specific cardholder based on the specified preferred authentication type and transaction parameters, as recited in Claim 1.

Notably, Hubbard does not describe or suggest i) predicting a preferred cardholder authentication type for each pending transaction of a plurality of pending transactions of a plurality of cardholders by providing corresponding pending transaction data as an input to a generated model and assigning an output of the model as the predicted preferred cardholder authentication type; ii) receiving a specified preferred cardholder authentication type from a specific cardholder; and iii) storing a cardholder-specific updated model in association with a specific cardholder based on the specified preferred authentication type and transaction parameters.

The Examiner, however, respectfully disagrees. 
Kirsch discloses as shown above. 
Kirsch further discloses: 
[0589] Embodiments of the present invention implement an improved mechanism for allowing both parties in a transaction to influence the authentication process. Accordingly, multiple authentication levels are made available for different types of transactions. As used herein, an "authentication level" can include requirements for authenticating a party's identity in a transaction. These requirements can include providing a password, providing a PIN number, performing a physical gesture with a user device, or approving the transaction on 
[0590] In one embodiment, an architecture is set up to receive or access preferences of the relying party, along with preferences of the opposite party, or "user". The relying party preferences and the user preferences can include conditions for the transaction, such as a dollar amount, along with a reference to an authorization level that should be used when those conditions are met. For example, a user preference might include a condition that a single purchase costs over $100, with a reference to an authorization level requiring a password to be entered.
[0591] According to various embodiments, a relying party authentication level may be determined using the relying party preferences and information associated with the transaction itself. Similarly, a user authentication level may be determined using the user preferences and the information associated with the transaction. A final authentication level to be used in the transaction (a "transaction authentication level") may then be determined. The transaction authentication level can involve a third party (referred to as an "identity repository"), additional user devices, and/or various passwords and PIN numbers.

[0608] The authentication level selection system 510 can also include an authentication level database 518. The authentication level database 518 stores authentication levels that may be applied to transactions. The authentication levels in the authentication level database 518 can be populated by the identity repository, by a user, or by a relying party. In one embodiment, authentication levels can be received as part of the transaction from one of the parties involved. Also, authentication levels may be preloaded as a part of installing or developing the authentication level selection system 510.
[0609] The authentication level selection system 510 can also include an I/O module 522 configured to interface with external databases 540. The external databases 540 can provide preferences and authentication levels in addition to those provided by the parties of the transaction. In one embodiment, transactions may be subject to government regulations or technical standards that include specific authentication level requirements and/or preferences. The external databases 540 can include databases operated by governments, charities, professional organizations, standard-setting organizations, or the like. Preferences and authentication levels retrieved by the I/O module 522 may be used as inputs in a manner similar to the preferences stored in the preferences database 526 and the authentication levels stored in the authentication level database 518.

Kirsch does not expressly disclose:
generate a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data, and 
store, in the at least one memory device in association with the cardholder identifier of the first cardholder, a cardholder-specific update to the model based on the specified preferred preferred cardholder authentication type and the specified transaction parameters.

Hubbard, however, discloses:
a model associating each of the plurality of cardholder authentication types with a corresponding set of values for transaction parameters derived from the historical transaction data (¶¶ [0036]-[0039]) 
store, in the at least one memory device in association with the cardholder identifier of the first cardholder, a cardholder-specific update to the model based on the specified preferred preferred cardholder authentication type and the specified transaction parameters (¶¶ [0036]-[0039]).

Hubbard further discloses: 
[0039]  ….The data stored in the MPI database may be organized by issuer financial institution account range or the like, and can be can be utilized by the merchant server computer to predict a cardholder authentication experience for a particular cardholder with regard to a current purchase transaction.


transaction experiences and/or circumstances, a merchant can make a prediction regarding the likelihood of a similar experience for a current purchase transaction for the cardholder, and thus elect to bypass cardholder authentication processing to speed up and/or facilitate the current purchase transaction. The merchant may also decide to proceed in this manner for purchase transactions involving similar cardholders having payment card accounts within a predetermined range of payment card accounts (i.e., for new consumers and/or customers having the same or similar type of payment card account from the same issuer FI as known cardholders). Thus, a merchant could determine to bypass the cardholder authentication process for a particular cardholder ( or group of cardholders) based on the authentication method( s) provided in the enhanced AA V utilized in a past purchase transaction or past purchase transactions for that cardholder and/or group of cardholders.

Therefore, Kirsch/Hubbard discloses the limitations as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20050010526 A1- discloses:  
6. The electronic business transaction system in accordance with claim 5, wherein said credit giving means determines the acceptance/refusal and the authentication level of the new site based on size of enterprise, amount of capital, and business transaction history of the new site upon receipt of a request to join from the new site

US 20090152343 A1
[0007] Examples of transaction characteristics that can be used in determining the selected authentication method include the monetary value of the transaction, and the type of the transaction. Examples of various authentication methods include fingerprint validation, voice validation, facial recognition validation, iris scan validation, PIN validation, and GPS location validation.

US 20060156385 A1
[0076] In another embodiment either first factor or second factor authentication may be enhanced by policy control of authentication strength applied to a common authentication process. For example, a GUI may be used to provide selectability of a plurality of authentication policies 


US 20060041507 A1
[0024] According to another aspect of the present invention, the method includes dynamically selecting a plurality of authentication methods to be used. 
[0025] According to yet another aspect of the present invention, the selection of authentication method(s) is also based upon at least a type of location from which the request is received and/or a type of communications mode used to make the request. 

US 20180053185 A1
[0059] As will be appreciated based on the foregoing specification, the above-described embodiments of the disclosure may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof, wherein the technical effect may be achieved by performing at least one of the following operations: (a) receiving an authentication request message for a transaction to a payment account associated with a consumer, the payment account associated with at least one authentication procedure requiring input from the consumer to authenticate the consumer in connection with the transaction, the authentication request message including at least one detail related to the transaction; (b) accessing a profile associated with the consumer, the profile based, at least in part, on a prior transaction history of the payment account; (c) opting the transaction out of the at least one authentication procedure when the at least one detail related to the transaction is consistent with the profile; (d) directing the authentication request message to one or more of the issuer and the authentication service provider when the at least one detail related to the transaction is inconsistent with the profile, thereby requiring input from the consumer to authenticate the consumer in connection with the transaction via the at least one authentication procedure; and (e) generating the profile based at least in part on historical transaction data associated with the network-based payment application.

US 8255971 B1
Thus, a solution is needed that considers particulars of the customer, the account, the channel, the application, and the requested interaction. Cross channel risk policy should track, record, and assess cross-channel customer transaction to understand and appropriately apply risk based authentication. The solution should be capable of selecting an appropriate authentication level based on such factors as transaction risk and customer account history. The solution should be centrally managed and executed in order to support appropriate, specific, and consistent strategies.
US 10755281 B1
By using the techniques described above, the payment service is capable expanding the functionality of a POS device or a customer device and generating an authentication method that is unique to the customer, is dynamic as it changes with the nature of transaction, and is secure as it is based, in part, on a behavior analysis of the customer transaction history at the current or any merchant location, over time. For instance, the POS device or customer device can download and execute a customized application that provides the POS with a mode of operation for receiving a challenge question and providing an answer to the challenge question. The customized application can also provide the POS device with functionality that is specific to a first type of business, such as retail, by causing the POS device to provide a user interface for inputting information associated with items that the merchant offers. Additionally, the customized application can provide the POS device with functionality that is specific to a second type of business, such as services, by causing the POS device to provide a user interface for inputting information associated with services that the merchant offers.

US 2015/0278797 Al
[0041] Authentication module 140 may also determine the proximity of first user 135 to a pattern of location of first user 135. Authentication module 140 tracks first user 135's locations over a period of time to determine a pattern. First user 135 or banking associate 150 may also provide a location pattern of first user 135 to authentication module 140. For example, if first user 135 travels to work every Monday through Friday via the same route, and one morning stops at a coffee shop, authentication module 140 could determine the proximity of first user 135 to the location pattern, or work commute, of first user 135. 

US 20090152343 A1
A method comprising: initiating a financial transaction involving a person using a mobile device; determining a selected method for authenticating the transaction based on a characteristic of the transaction, wherein the selected method is selected from a plurality of authentication 

US 8905303 B1
The request for authentication can have the transaction details. On-line terminal 10 can also post the required authentication method for the request based on policies corresponding to the transaction risk, location risk, user risk, device risk, time risk . . . , i.e. simple action verification, pass code verification or biometric verification based on context, transaction authorization by a second person . . . . This enables adaptive authentication or stepped up authentication whereby authentication is eased when the user/location/transaction risk is lower, and the authentication is hardened automatically when the user/location/transaction/user risk is higher. The request for authentication can comprise first transaction information such as the name of the goods, quantity, price, merchant, photo of the good, or any other information. The first application can send a photo of the authorized user to the merchant for authentication.
a first application running onboard a first mobile device obtains a first request to authorize a first transaction via short wireless communication, whereby after the first transaction is approved using the first application, the first mobile device sends a peer-to-peer digital currency corresponding to an amount associated with the first transaction via short wireless communication, wherein the first application can mark the peer-to-peer digital currency as consumed or can delete the peer-to-peer digital currency, wherein the approval encompasses authorization, confirmation, acceptance, permission or agreement, wherein the approval can use an approval method selected from the approval method group consisting of: a button is activated or a menu is selected or a display is touched, a pass code is authenticated or biometric information is verified, a motion is sensed or a spoken word is detected, an application is brought to the foreground, and a notification is received wirelessly; whereby after the first application obtains a second request to authorize a second transaction and after the second transaction is approved using the first application, the first mobile device sends payment information to a remote server via cellular communication, wherein the payment information is selected from the group consisting of: peer-to-peer digital currency, credit card information, debit card information, a utility account, a telecom account, an online payment account information, a password, an

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAMON OBEID/Primary Examiner, Art Unit 3699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf